DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                         DELSETA M. HESLOP,
                              Appellant,

                                     v.

                  THE TOWNHOMES OF PLANTATION
                  CONDOMINIUM ASSOCIATION, INC.,
                   a Florida not-for-profit corporation,
                                Appellee.

                              No. 4D13-4803

                          [September 17, 2014]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John J. Murphy, III, Judge; L.T. Case
No. 11022204 CACE(21).

  Margery E. Golant, Stuart M. Golant and Richard R. Widell of Golant &
Golant, Boca Raton, for appellant.

  Jeremy M. Zubkoff of Law Offices of Jeremy M. Zubkoff, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

    We affirm the circuit court’s post-judgment orders: (1) denying the
defendant’s motion to quash service and to vacate foreclosure sale; (2)
overruling the defendant’s objection to sale; (3) denying the defendant’s
emergency amended motion to vacate final judgment; (4) denying the
defendant’s emergency motion for reconsideration; and (5) denying the
defendant’s emergency motion to preclude issuance of writ of possession.
However, we remand for the circuit court to amend the final judgment to
reflect that it was entered as a final summary judgment upon the plaintiff’s
motion for summary judgment, not as a final default judgment upon the
plaintiff’s motion for final default judgment.

   Affirmed and remanded.

WARNER, STEVENSON and GERBER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2